DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 4/8/2020 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.

Drawings

The drawings filed on 4/8/2020 have been considered.

Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 4/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter


Claims 2, 4, 9, 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13 and 17-20 of U.S. Patent No. 10,652,077.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.


Instant application: 16/842963
Patent: 10,652,077
receive a request message from a remote computing device, the request message comprising a network element address; select a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters stored in the memory; convert, via the selected precompiled IDL adapter, the request message to an IDL-based message; and send the IDL-based message to a network element associated with the network element address. 
2. The apparatus of claim 1, wherein the network element address is associated with a network element in an optical communication system and the one or more processors are further caused to: identify at least one remote procedure call (RPC) function to perform based on the selected precompiled IDL adapter; execute the at least one RPC function; and send a response message to the remote computing device based on a response from the executed at least one RPC function, the response message being a same format as the user request. 
3. The apparatus of claim 1, wherein the request message that comports with a Simple Object Access Protocol (SOAP) standard or a Representative State Transfer (REST) standard. 


4. The apparatus of claim 2, wherein the at least one RPC function is executed based on a Common Object Request Broker Architecture (CORBA) architecture. 

5. The apparatus of claim 1, wherein the network element address includes: (i) an identifier of a cable landing station, (ii) an element type, (iii) an element identifier (ID), and/or (iv) a subcomponent ID. 
6. The apparatus of claim 1, wherein a topology table is stored in the memory, the topology table including a plurality of network element addresses that each corresponds to a different network element within an optical communication system. 

7. The apparatus of claim 1, wherein each of the precompiled IDL adapters in the library of precompiled IDL adapters is associated with one or more network elements within an optical communication system. 

8. A non-transitory computer-readable storage medium storing computer-readable program code executable by at least one processor to: receive a request message from a remote computing device, the request message comprising a network element address; select a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters; convert, via the selected precompiled IDL adapter, the request message to an IDL-based message; and send the IDL-based message to a network element associated with the network element address. 
9. The non-transitory computer-readable storage medium of claim 8, wherein the computer-readable program code further causes the at least one processor to: identify at least one remote procedure call (RPC) function to perform based on the selected precompiled IDL adapter; execute the at least one RPC function; and send a response message to the remote computing device based on a response from the executed at least one RPC function, the response message being a same format as the user request. 

10. The non-transitory computer-readable storage medium of claim 8, wherein the request message that comports with a Simple Object Access Protocol (SOAP) standard or a Representative State Transfer (REST) standard. 

11. The non-transitory computer-readable storage medium of claim 9, wherein the at least one RPC function is executed based on a Common Object Request Broker Architecture (CORBA) architecture. 
12. The non-transitory computer-readable storage medium of claim 8, wherein the network element address includes: (i) an identifier of a cable landing station, (ii) an element type, (iii) an element identifier (ID), and/or (iv) a subcomponent ID. 
13. The non-transitory computer-readable storage medium of claim 8, wherein the computer-readable program code further causes the at least one processor to access a topology table, the topology table including a plurality of network element addresses that each corresponds to a different network element within an optical communication system. 
herein each of the precompiled IDL adapters in the library of precompiled IDL adapters is associated with one or more network elements within an optical communication system. 
15. A method comprising: receiving a request message from a remote computing device, the request message comprising a network element address; selecting, via one or more processors, a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters stored in the memory; converting, via the selected precompiled IDL adapter, the request message to an IDL-based message; and sending the IDL-based message to a network element associated with the network element address. 
16. The method of claim 15, further comprising: identifying, via the one or more processors, at least one remote procedure call (RPC) function to perform based on the selected precompiled IDL adapter; executing, via the one or more processors, the at least one RPC function; and sending a response message to the remote computing device based on a response from the executed at least one RPC function, the response message being a same format as the user request. 
17. The method of claim 15, wherein the request message that comports with a Simple Object Access Protocol (SOAP) standard or a Representative State Transfer (REST) standard. 
18. The method of claim 16, wherein the at least one RPC function is executed based on a Common Object Request Broker Architecture (CORBA) architecture. 
19. The method of claim 15, wherein the network element address includes: (i) an identifier of a cable landing station, (ii) an element type, (iii) an element identifier (ID), and/or (iv) a subcomponent ID. 
20. The method of claim 15, further comprising accessing a topology table stored in memory, the topology table including a plurality of network element addresses that each corresponds to a different network element within an optical communication system. 




receive a user request from a remote computing device, the user request including at least one network element address and an identifier of an operation to perform on the at least one network element address; extract the at least one network element address and the identifier of the operation to perform on the at least one network element address; select a precompiled interface description language (IDL) adapter associated with the at least one network element address from the memory; select at least one remote procedure call (RPC) function to satisfy the user request based on the selected precompiled IDL adapter; execute the at least one RPC function by sending at least one IDL-based message to one or more network elements associated with the at least one network element address; and send a response message to the remote computing device based on a response from the executed at least one RPC function, the response message being a same format as the user request. 
   

 2. The network management system of claim 1, wherein the user request is a self-descriptive message that comports with a Simple Object Access Protocol (SOAP) standard or a Representative State Transfer (REST) standard. 

    3. The network management system of claim 1, wherein the at least one RPC function is executed based on a Common Object Request Broker Architecture (CORBA) architecture. 

    4. The network management system of claim 1, wherein the at least one network element address includes at least one of an identifier of a cable landing station, an element type, an element identifier (ID), and/or a subcomponent ID. 
    5. The network management system of claim 4, wherein the memory further includes a topology table stored therein, and wherein the topology table includes a plurality of network element addresses that each correspond with a different network element within an optical communication system. 
    6. The network management system of claim 1, wherein the memory further includes an IDL adapter table stored therein, and wherein the IDL adapter table includes a plurality of precompiled IDL adapters, each of the precompiled IDL adapters being associated with one or more network elements within an optical communication system. 
   
10. A computer-implemented method for servicing remote procedure call requests, the method comprising: receiving, by a controller, a user request from a remote computing device, the user request including a self-descriptive message that includes at least one network element address and an identifier of an operation to perform on the at least one network element address; extracting, by the controller, the at least one network element address and the identifier of the operation to perform on the at least one network element address; selecting, by the controller, a precompiled interface description language (IDL) adapter associated with the at least one network element address from a memory; selecting, by the controller, at least one remote procedure call (RPC) function to satisfy the user request based on the selected precompiled IDL adapter; executing, by the controller, the at least one RPC function by sending at least one IDL-based message to one or more network elements associated with the at least one network element address; and sending, by the controller, a response message to the remote computing device based on a response from the executed at least one RPC function, the response message being a same format as the user request. 


    11. The method of claim 10, wherein the self-descriptive message comports with a Simple Object Access Protocol (SOAP) standard or a Representative State Transfer (REST) standard. 
    12. The method of claim 11, wherein executing the at least one RPC function includes using a Common Object Request Broker Architecture (CORBA) architecture. 
    
13. The method of claim 10, wherein the at least one network element address includes at least one of an identifier of a cable landing station, an element type, an element identifier (ID), and/or a subcomponent ID. 
    14. The method of claim 10, wherein selecting the precompiled IDL adapter associated with the at least one network element address from the memory includes performing a lookup on an IDL adapter table, the IDL adapter table including a plurality of associations between network elements and precompiled IDL adapters. 
    15. The method of claim 10, wherein selecting an IDL adapter associated with the at 
    16. The method of claim 10, implemented in an undersea optical communication system having a communication path extending between at least a first and second cable landing station. 
    17. An optical communication system comprising an optical communication path extending between a plurality of cable landing stations, each of the plurality of cable landing stations being associated with one or more network elements of a plurality of network elements disposed along the optical communication path, the system comprising: a remote procedure call (RPC) gateway server, the RPC gateway server to: receive a user request, the user request including a self-descriptive message that includes an identifier of an operation and an identifier of at least one network element to perform the operation on; identify a network element operating as a master network element; and send a first message to the identified master network element, the first select a precompiled interface description language (IDL) adapter corresponding with a network element associated with the identifier of the at least one network element, and to cause the master network element to send at least one message to the network element based on the selected IDL adapter and the operation. 
    18. The optical communication system of claim 17, wherein the RPC gateway server implements a representative state transfer (REST) server, and wherein the user request is REST request. 
    19. The optical communication system of claim 17, wherein the first message sent to the identified master network element is configured to cause the identified master network element to communicate via Common Object Request Broker Architecture (CORBA) with the network element associated with the identifier of the at least one network element. 
    20. The optical communication system of claim 17, wherein the RPC gateway server is implemented within a network management server (NMS) configured to manage the plurality of network elements in the optical communication system. 
    21. The optical communication system of claim 17, wherein the network element 



 	It would have been obvious to a person of ordinary skill to modify and/or to omit the additional elements of claim 1-20 to arrive at the claims 1-6, 10-13 and 17-20 of the instant patent 10,652,077 because the ordinary skilled person would have realized that the remaining element(s) would perform the same functions as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.  This is a non-provisional double patenting rejection since the conflicting claims have in fact been patented.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahlke et al Pub. No.: (US 2009/0199220 A1) (hereinafter “Bahlke”) in view of Gupta et al Pub. No.: (US 2003/0009543 A1) (hereinafter "Gupta”) and Uczekaj et al Pat. No.: (5,920,718) (hereinafter "Uczekaj”).

With respect to claim 1: Bahlke discloses an apparatus comprising: 
memory to store instructions (computer-accessible memory medium [Claim 14]);
one or more processors, coupled with the memory, operable to execute the instructions that, when executed, cause the one or more processors to (a processor [Claim 22]):
receive a request message from a remote computing device, the request message comprising a network element address (a client issue a request for a web service in a SOA architecture [0037], most definitions of a SOA use SOAP requests conveyed via HTTP/HTTPS [0005]);
send the IDL-based message to a network element associated with the network element address (the RPC server running on a different computer system then the service implementation and on different computer then the client-side language binding, the RPC server calling/sending the SVM file to the service implementation 50 [0015], [0046]);
However, Bahlke does not explicitly disclose select a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters stored in the memory;

Gupta discloses convert, via the selected precompiled IDL adapter, the request message to an IDL-based message (a converting unit for converting a message into an object-oriented interface definition language format [abstract], [0020-0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bahlke in view of Gupta in order to convert the request message to an IDL base message;
One of ordinary skill in the art would have been motivated because it would allow support for distributed applications running on various platforms [Gupta: 0017];
However, Bahlke-Gupta does not explicitly disclose select a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters stored in the memory;
Uczekaj discloses select a precompiled interface description language (IDL) adapter associated with the network element address from a library of precompiled IDL adapters stored in the memory (the IDL files are precompiled to produce a set of CORBA files for client/server distributed communication [Col 16 lines 36-60].  Options to browse a list of IDL files [Fig. 21 - Fig. 26]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bahlke-Gupta in view of Uczekaj in order to select a precompiled IDL from a library of precompiled adapters;
One of ordinary skill in the art would have been motivated because it would provide execution of client/server distributive object communication in a CORBA or RPC environment [Uczekaj: Col 16 lines 36-60].

With respect to claim 3: Bahlke-Gupta-Uczekaj discloses the apparatus of claim 1 as set forth above. 
Bahlke discloses wherein the request message that comports with a Simple Object Access Protocol (SOAP) standard or a Representative State Transfer (REST) standard (service implementation accessible for a client in a SOA [0009], most definitions of a SOA use SOAP requests conveyed via HTTP/HTTPS [0005]).

With respect to claim 5: Bahlke-Gupta-Uczekaj discloses the apparatus of claim 1 as set forth above. 
However, Bahlke does not explicitly disclose wherein the network element address includes: (i) an identifier of a cable landing station, (ii) an element type, (iii) an element identifier (ID), and/or (iv) a subcomponent ID;
Gupta discloses wherein the network element address includes: (i) an identifier of a cable landing station, (ii) an element type, (iii) an element identifier (ID), and/or (iv) a subcomponent ID (determining the sub-agent process from a plurality of sub agent by an object identifier [0087], [Fig. 4b item 402a]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bahlke in view of Gupta in order to have an element identifier; 
One of ordinary skill in the art would have been motivated because it would identify the agent responsible for the request message [Gupta: 0087].

With respect to claims 8, 10 and 12, they do not teach or further define over the limitations in claims 1, 3 and 5, respectively. Therefore claims 8, 10 and 12 are rejected for the same reasons as set forth in claims 1, 3 and 5.

With respect to claims 15, 17 and 19, they do not teach or further define over the limitations in claims 1, 3 and 5, respectively. Therefore claims 15, 17 and 19 are rejected for the same reasons as set forth in claims 1, 3 and 5.


Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahlke et al Pub. No.: (US 2009/0199220 A1) (hereinafter “Bahlke”) in view of Gupta et al Pub. No.: (US 2003/0009543 A1) (hereinafter "Gupta”) and Uczekaj et al Pat. No.: (5,920,718) (hereinafter "Uczekaj”) as applied to claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 above, further in view of Kao et al Pat. No.: (US 7,054,951 B1) (hereinafter "Kao”).


However, Bahlke-Gupta-Uczekaj does not explicitly disclose wherein a topology table is stored in the memory, the topology table including a plurality of network element addresses that each corresponds to a different network element within an optical communication system;
Kao discloses a topology table is stored in the memory, the topology table including a plurality of network element addresses that each corresponds to a different network element within an optical communication system (a topology table including address for each node in an optical network [Col 2 lines 8-30], [Col 9 lines 61 – Col 10 line 2], [Col 10 lines 3-18], [Fig. 5]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bahlke-Gupta-Uczekaj in view of Kao in order to have a topology table including a plurality of network element address; 
One of ordinary skill in the art would have been motivated because it would identify all devices discovered and the hop counts between the nodes [Kao: Col 10 lines 3-18].

With respect to claim 7: Bahlke-Gupta-Uczekaj discloses the apparatus of claim 1 as set forth above. 
However, Bahlke-Gupta does not explicitly disclose wherein each of the precompiled IDL adapters in the library of precompiled IDL adapters is associated with one or more network elements within an optical communication system;
Uczekaj discloses wherein each of the precompiled IDL adapters in the library of precompiled IDL adapters is associated with one or more network elements (the IDL files are precompiled to produce a set of CORBA files for client/server distributed communication [Col 16 lines 36-60].  Options to browse a list of IDL files [Fig. 21 - Fig. 26]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bahlke-Gupta in view of Uczekaj in order to have a library of a precompiled IDL adapters;
One of ordinary skill in the art would have been motivated because it would provide execution of client/server distributive object communication in a CORBA or RPC environment [Uczekaj: Col 16 lines 36-60];

Kao discloses wherein each of the one or more network elements within an optical communication system (a topology table including address for each node in an optical network [Col 2 lines 8-30], [Col 9 lines 61 – Col 10 line 2], [Col 10 lines 3-18], [Fig. 5]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bahlke-Gupta-Uczekaj in view of Kao in order to have a topology table including a plurality of network element address; 
One of ordinary skill in the art would have been motivated because it would identify all devices discovered and the hop counts between the nodes [Kao: Col 10 lines 3-18].

With respect to claims 13-14, they do not teach or further define over the limitations in claims 6-7, respectively. Therefore claims 13-14 are rejected for the same reasons as set forth in claims 6-7.

With respect to claim 20, they do not teach or further define over the limitations in claim 6, respectively. Therefore claim 20 is rejected for the same reasons as set forth in claim 6.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Allavarpu et al Pat. No.: (US 6,950,935 B1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Pluggable authentication modules for telecommunications management network).
Ramakrishnan al. Pub. No.: (US 2011/0019534 A1). The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Systems and methods of multicast reconfiguration using cross-layer information).
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446